Citation Nr: 1131064	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-39 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of a low back injury.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the claim for increased evaluations for the Veteran's current low back disorder and right lower extremity radiculopathy, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in March 2009.  At that time, the Veteran was noted to be using no ambulatory devices and to have flexion to 90 degrees.  At the time of his July 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified as to using a cane when walking.  He also stated that the bad days were not outweighing the good days.  He further reported that when his back pain was at it worst he could bend no more than 15 degrees.  The Veteran also testified as to an increase in symptomatology as it related to his radiculopathy when compared to the results of the last VA examination performed in March 2009.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board further notes that at the time of his July 2010 hearing, the Veteran testified that he continued to receive treatment at the Augusta VAMC.  The Board observes that the last VA treatment records associated with the claims folder date back to April 2009.  Based upon the Veteran's testimony, it appears that there are outstanding records pertinent to the Veteran's claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all records of the Veteran's treatment from the Augusta, Georgia, VAMC since April 2009.  

2.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his lumbar spine disability, to include his right lower extremity radiculopathy.

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner should report whether intervertebral disc disease, if present, has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
REBECCA FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

